IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-21030
                          Conference Calendar



JOE H. MACK,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, Director Texas Department of Criminal Justice,
F. FIGUEROA; M. BROCK; L. ARNOLD; JAMES HOSEA, Captain;
B.M. VINCENT; DR. DAVID LE; NURSE ALLEN; MS. RICHARD;
MR. J. ENSON; MS. LOVELADY; RICHARD THALER, Warden; TIMOTHY
SIMMONS, Warden; ROBERT CHANCE, Warden; TIMOTHY MASSEY, Captain;
HIRSCH, Lieutenant; DRAKE, Sergeant; STIGERS, Correctional
Officer; DENNIS, Correctional Officer; PARNELL, Correctional
Officer; DEAN, Sergeant; MILLER, Sergeant,

                                           Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-2550
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Joe Henry Mack, Texas prisoner # 671331, appeals the

dismissal of his complaint pursuant to 42 U.S.C. § 1985.    The

district court, sua sponte, dismissed the suit for failure to

state a claim under Fed. R. Civ. P. 12(b)(6) because Mack failed

to allege a conspiracy.     See Newberry v. East Texas State Univ.,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 00-21030
                                - 2 -

161 F. 3d 276, 281 (5th Cir 1998).   Mack did not establish a

claim under § 1985(3) as he did not allege a race-based

conspiracy and could not have alleged a viable conspiracy claim

had he been given the opportunity to amend his complaint.

Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998); Jones v.

Greninger, 188 F.3d 322, 327 (5th Cir. 1999).

     Mack has at least two verified strikes against him.    Mack v.

Mohr, No. 98-40375 (5th Cir. Feb. 9, 1999)(unpublished).    Mack

has acquired another strike as a result of the district court’s

dismissal of the instant complaint under Rule 12(b)(6), which we

now AFFIRM.   Mack may no longer proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d

383, 388 (5th Cir. 1996).

     AFFIRMED; 28 U.S.C. § 1915(g) BAR IMPOSED.